Case 1:16-cv-11949-LTS Document 131 Filed 05/07/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

DARNELL E. WILLIAMS and YESSENIA M.
TAVARES,

Plaintiffs,
C.A. No. 16-11949-LTS

Vv.

ELISABETH DEVOS, in her official capacity as
Secretary of Education,

Defendant.

Nm Ne ee ee ee ee ee

 

STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii), Plaintiffs, Darnell E.
Williams and Yessenia M. Tavares (“Plaintiffs”), and Defendant, Elisabeth DeVos, in her
official capacity as Secretary of Education (“Defendant’’) (together, the “parties”) hereby
STIPULATE and AGREE that the above-captioned matter be dismissed WITH PREJUDICE.
Accordingly, the parties respectfully request that the Court vacate its Order dated February 6,
2019 (Document No. 108) and enter an Order of dismissal with prejudice.

 

 

Respectfully submitted, Respectfully submitted,

DARNELL WILLIAMS and YESSENIA ANDREW E. LELLING
TAVERAS, United States Attorney

By: Xe By: /s/ Jessica P. Driscoll

Toby R. Mefrit BBO No. 601071 Jessica P. Driscoll, BBO No. 655394
Deanne B. Loonin, BBO No. 668231 Assistant United States Attorney
Eileen M. Connor, BBO No. 569184 United States Attorney’s Office
Legal Services Center of Harvard Law School John Joseph Moakley U.S. Courthouse
122 Boylston Street 1 Courthouse Way, Suite 9200
Jamaica Plain, MA 02130 Boston, MA 02210

(617) 522-3003 (617) 748-3398

Jessica.Driscoll@usdoj.gov

Dated: May 4;2019 Dated: April 30, 2019
Case 1:16-cv-11949-LTS Document 131 Filed 05/07/19 Page 2 of 2

CERTIFICATE OF SERVICE

i Etleew Guwere. , hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants by First Class Mail.

Dated: May =L, 2019 oy Q

ye

SO ORDERED:

 

U.S. DISTRICT JUDGE LEO T. SOROKIN
Dated: . 2019
